Case 5:19-cv-01891-JGB-SP Document 43 Filed 03/05/21 Page 1 of 1 Page ID #:419




  1                                                           JS-6
  2
  3
  4
  5
  6
                         UNITED STATES DISTRICT COURT
  7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  8
  9   Janine Thomas,                                    Case No. EDCV 19-1891 JGB (SPx)
10
                                           Plaintiff,
11
                   v.                                            JUDGMENT
12
      Empire Springs Charter School,
13
14                                      Defendant.
15
16    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17    Pursuant to the Order filed concurrent herewith, the Motion for Summary
18    Judgment against Defendant Empire Springs Charter School is DENIED.
19
            JUDGMENT is therefore entered in favor of Defendant.
20
21
22
23
24    Dated: March 5, 2021

25                                          THE HONORABLE JESUS G. BERNAL
26                                          United States District Judge
27
28
